Affirmed and Memorandum Opinion filed July 17, 2003








Affirmed and Memorandum Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00259-CR
____________
 
FELIPE PENA, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 11
Harris County, Texas
Trial
Court Cause No. 1102540
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the
misdemeanor offense of unlawfully carrying a weapon.  On February 24, 2003, the trial court
sentenced appellant to eight days in the Harris County Jail, and assessed a
fine of $500.  Appellant filed a notice
of appeal, and the trial court entered a certification of the defendant=s right of appeal in which the court
certified that this is a plea bargain case, but the trial court has given
permission to appeal, and the defendant has the right of appeal.  




On June 12, 2003, this Court ordered a hearing to determine
why appellant=s retained counsel had not filed a
brief in this appeal.  On June 26, 2003,
the trial court conducted the hearing, at which appellant and his counsel were
present.  The record of the hearing was
filed in this Court on July 7, 2003.
Based upon appellant=s testimony at the hearing that he
did not wish to prosecute the appeal, the trial court found appellant no longer
desires to prosecute his appeal.  On the
basis of that finding, this Court has considered the appeal without
briefs.  See Tex. R.
App. P.
38.8(b).  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed July 17, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).